Woods, C.'J.,
delivered the opinion of the court.
The evidence for the appellant shows that she endured intense physical suffering, as well as mental fear and anguish, as the direct result of her having been put off at the wrong place, *75by reason of the mistake of the conductor. That it was a mistake of the conductor there can be no doubt, looking at the evidence of appellant, and that must be taken as true, since the case was taken from the jury by a charge peremptory in its nature. The suffering, physical and mental, of appellant, directly induced by the mistaken action, must be taken as true, also, as testified to by her. Recognizing this, the court below was of opinion that, as no evidence of appellant’s damages, except the railroad fare of forty-five cents paid by her to the conductor, was specifically made in dollars and cents, she could only recover the pecuniary loss, in dollars and cents, proved on trial.
In the nature of things, in actions for the recovery of damages for personal injuries, it is often, if not generalty, impossible to prove certainly and specifically, in dollars and cents, the proper sum to be awarded. The facts showing the injury or suffering, and the circumstances under which the injury was inflicted, or by which the physical sufferings were directly produced, with the actual loss in money, if any, are, in cases of this character, as we have said, generally all that can be proved. What witness in any given case could testify as to the value of a lost finger or hand or arm ? Who could swear to proper compensatory damages, computed in dollars and cents, in cases where recoveries were sought for injuries or suffering not involving loss of any member of the body ? Such evidence in most cases would be simply the opinion of the witness formed from the proved facts, and twelve men acting under oath can as well, or better, arrive at a proper conclusion as to the pecuniary value of the injury or suffering from the proved facts. See 2 Sedgwick on Damages, 61, 62; 3 Elliott on Railroads, 2153; 2 Rorer on Railroads, 1142; O’ Mara v. Hudson River Railroad, 38 N. Y., 445.
In the City of Vicksburg v. McLain, 67 Miss., this court has held that, in suits for damages for personal injuries, the same certainty of pecuniary loss is not required as in other cases where the amount may be definitely shown. Reversed.